PER CURIAM.
This cause, as presented and decided in the circuit court, is one in which the constitution and laws of the state of Louisiana are claimed to be in contravention of the constitution of the United States; and therefore, by'the fifth section of the act of March 3,1891 (20 Stat. 826), jurisdiction is conferred upon the supreme court to review by direct appeal the final judgment of the circuit court therein rendered. Penn Mut. Life Ins. Co. v. City of Austin, 168 U. S. 685, 18 Sup. Ct. 223, 42 L. Ed. 626; City of Walla Walla v. Walla Walla Water Co., 172 U. S. 1, 19 Sup. Ct. 77, 43 L. Ed. 341. As presented on this writ of error, the controlling question involves the construction and application.of the constitution of the United States, and we are of opinion that we should dismiss this writ of error on the authority of Carter v. Roberts, 20 Sup. Ct. 713, Adv. S. U. S. 713, 44 L. Ed. 861, and Railroad Co. v. Thiebaud, 20 Sup. Ct. 822, Adv. S. U. S. 822, 44 L. Ed. 911 (both recently decided by the supreme court of the United States), and City of Macon v. Georgia Packing Co., 60 Fed. 781, 9 C. C. A. 262, Railroad Co. v. Adams, 93 Fed. 852, 35 C. C. A. 635, and City of Dawson v. Columbia Avenue Saving Fund, Safe-Deposit, Title & Trust Co. (heretofore decided in this court) 42 C. C. A. 258, 102 Fed. 200. The writ of error herein, is dismissed, with costs, but without prejudice to any right the parties may have to sue out a writ of error from the supreme court of the United States.